Exhibit 10.2

 

QWEST COMMUNICATIONS INTERNATIONAL INC.
DEFERRED COMPENSATION PLAN
FOR NONEMPLOYEE DIRECTORS

 

Effective as of July 1, 2000
Amended and Restated Effective as of January 1, 2005

 

--------------------------------------------------------------------------------


 

Preamble

 

1.1.                              Amendment and Restatement.  Qwest
Communications International Inc., a Delaware corporation (hereinafter the
“Company”), heretofore established the “Qwest Communications International Inc.
Deferred Compensation Plan for Nonemployee Directors” (the “Plan”) effective as
of July 1, 2000 to permit certain nonemployee members of its Board of Directors
to defer receipt of all or a portion of their anticipated Director’s Fees (as
defined below).  The Company reserved to itself the right to amend that Plan
from time to time.  By adoption of this amended and restated document entitled
“Qwest Communications International Inc. Deferred Compensation Plan for
Nonemployee Directors,” the Company hereby amends and restates the Plan in its
entirety as applied to all persons who are Participants (as defined below) as of
January 1, 2005 and all persons who become Participants after that date, to
comply with the changes required by  Section 409A of the Internal Revenue Code
and to make certain other changes.

 

1.2.                              Unfunded Obligation.  The obligation of the
Company to make payments under this Plan constitutes only the unsecured (but
legally enforceable) promise of the Company to make such payments.  The
Participant shall have no lien, prior claim or other security interest in any
property of the Company.  If a fund is established by the Company in connection
with this Plan, the property therein shall remain the sole and exclusive
property of the Company.  The Company will pay the cost of this Plan out of its
general assets.

 

1.3.                              Scope.  This Plan document consists of this
Preamble and two distinct and mutually exclusive Parts applicable to different
benefits depending on when the benefit was earned under this Plan.  These
benefits are as follows.

 

1.3.1.                                                Part A.  Part A of the
Plan contains all the provisions and rules applicable to all benefits
attributable to Director’s Fees for services as a Director (as defined below)
that were earned or vested after December 31, 2004. No portion of Part A of the
Plan is applicable to any benefit or portion thereof to which Part B is
applicable.

 

1.3.1.                                                Part B.  Part B of the
Plan contains all the provisions and rules applicable to all benefits
attributable to Director’s Fees for services as a Director that were earned and
vested prior to January 1, 2005. No portion of Part B of the Plan is applicable
to any benefit or portion thereof to which Part A is applicable.

 

Preamble to Plan

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Qwest Communications International Inc. has caused this
amended and restated document to be adopted effective as of January 1, 2005.

 

 

 

, 2005

 

QWEST COMMUNICATIONS
INTERNATIONAL INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Its:

 

 

2

--------------------------------------------------------------------------------


 

QWEST COMMUNICATIONS INTERNATIONAL INC.
DEFERRED COMPENSATION PLAN
FOR NONEMPLOYEE DIRECTORS

 

PART A

 

Plan Part A

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II

 

PARTICIPANT DEFERRALS

 

2

 

 

 

 

 

2.1

Deferral Elections

 

 

2.2

Changes in Deferral Elections

 

 

2.3

Accounting

 

 

 

 

 

 

 

ARTICLE III

 

COMPANY MATCHING DEFERRALS

 

3

 

 

 

 

 

ARTICLE IV

 

ACCOUNTS

 

3

 

 

 

 

 

4.1

Establishment and Nature of Participant Accounts

 

 

4.2

Account Earnings

 

 

4.3

Change in Outstanding Shares

 

 

4.4

Account Statements

 

 

 

 

 

 

 

ARTICLE V

 

VESTING

 

4

 

 

 

 

 

ARTICLE VI

 

DISTRIBUTIONS

 

5

 

 

 

 

 

6.1

Timing and Form of Distribution

 

 

6.2

Unforeseeable Emergency

 

 

6.3

Payment of Benefits Following Death

 

 

6.4

Distribution in Event of Taxation

 

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

 

ADMINISTRATION

 

6

 

 

 

 

 

7.1

Plan Administration

 

 

7.2

Claims Procedure

 

 

7.3

Expenses

 

 

 

 

 

 

 

ARTICLE VIII

 

AMENDMENT, MODIFICATION AND TERMINATION

 

7

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

7

 

 

 

 

 

9.1

Unfunded Plan

 

 

9.2

Withholding for Taxes and Other Deductions

 

 

9.3

No Right to Directorship

 

 

9.4

Alienation Prohibited

 

 

9.5

General Limitation of Liability

 

 

9.6

Applicable Law

 

 

9.7

Successors and Assigns

 

 

 

ii

--------------------------------------------------------------------------------


 

QWEST COMMUNICATIONS INTERNATIONAL INC.
DEFERRED COMPENSATION PLAN
FOR NONEMPLOYEE DIRECTORS

 

PREAMBLE

 

This Part A of the Plan contains all the provisions and rules applicable to all
benefits attributable to Director’s Fees for services as a Director that were
earned or vested after December 31, 2004. No portion of Part A of the Plan is
applicable to any benefit or portion thereof to which Part B is applicable.

 

ARTICLE I

 

DEFINITIONS

 

Whenever used herein, the following terms shall have the respective meanings set
forth below, unless the context clearly indicates otherwise.  In addition,
unless some other meaning or intent is apparent from the context, the plural
shall include the singular and vice versa; and masculine, feminine and neuter
words shall be used interchangeably.

 

1.1                                 “Account” means, with respect to each
Participant, the Phantom Unit Account established pursuant to Article IV below.

 

1.2                                 “Administrator” means the Executive Vice
President - Human Resources or his or her successor or designee.

 

1.3                                 “Beneficiary” means the person, trust or
other entity designated by the Participant in accordance with Section 6.2 below
to receive payment under the Plan in the event of the Participant’s death.  If
the Participant fails to designate a Beneficiary, or if all of the Participant’s
designated Beneficiaries predecease the Participant, then the Participant’s
Beneficiary shall be his or her estate.

 

1.4                                 “Board” means the Board of Directors of the
Company.

 

1.5                                 “Code” means the Internal Revenue Code of
1986, as now or hereafter amended and in effect.

 

1.6                                 “Common Stock” means the Company’s $.01 par
value common stock.

 

1.7                                 “Company” means Qwest Communications
International Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------


 

1.8                                 “Company Matching Deferrals” means the
amounts allocated to a Participant’s Account as a matching deferral in
accordance with the provisions of Article III.

 

1.9                                 “Committee” means the Compensation and Human
Resources Committee of the Board or such other committee, officer or person as
the Board may designate from time to time.

 

1.10                           “Director” means a member of the Board.

 

1.11                           “Director’s Fees” means any retainer, attendance
fees, committee membership fees, or other compensation, paid in cash or stock by
the Company to a Director for services as a Director.

 

1.12                           “Eligible Director” means a Director who (a) is
not an employee of the Company or any subsidiary of the Company and (b) does not
own, directly or indirectly, 5% or more of the outstanding shares of the
Company’s Common Stock.

 

1.13                           “Participant” means an Eligible Director who has
elected to defer payment of Director’s Fees under the Plan.  A person remains a
Participant so long as he or she has an Account balance under the Plan, whether
or not such person remains an Eligible Director.

 

1.14                           “Phantom Units” shall mean units held in a
notational account in which each unit represents a value equivalent to one share
of Common Stock of the Company.

 

1.15                           “Plan” means the Qwest Communications
International Inc. Deferred Compensation Plan for Nonemployee Directors, as set
forth herein, together with all amendments hereto.

 

1.16                           “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant, of the Participant’s spouse or of a
dependent (as defined in Code Section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The need to pay college tuition and the desire to purchase a
home will not be considered to constitute Unforeseeable Emergencies.

 

ARTICLE II

 

PARTICIPANT DEFERRALS

 

2.1                                 Deferral Elections.  An Eligible Director
may elect to irrevocably defer all or any portion of the Director’s Fees that he
or she anticipates earning.  Such election shall be made and filed with the
Company no later than the last day of the calendar year prior to the calendar
year in which such Director’s Fees would otherwise be payable.  Such elections
shall be made by

 

2

--------------------------------------------------------------------------------


 

filing a written notice with the Company in such form, in such manner and by
such time as the Administrator shall specify.  Notwithstanding the foregoing, a
Director who first becomes an Eligible Director during a calendar year may,
within thirty days following the date on which he or she becomes an Eligible
Director, elect to defer Director’s Fees that he or she has not yet earned (as
of the date such Director files a deferral election with the Company) but that
are payable in such calendar year.

 

2.2                                 Changes in Deferral Elections.  A
Participant’s deferral election shall remain in effect until terminated or
modified by the Participant pursuant to this Section 2.2.  A Participant may
terminate or modify his or her deferral election by filing a new deferral
election with the Company in accordance with the provisions of Section 2.1
above.  New deferral elections shall become effective on the later of (i) the
date specified in the election, or (ii) the first day of the next calendar year.

 

2.3                                 Accounting.  The Company shall credit a
Participant’s deferrals during a calendar year to the Account established for
such Participant for such year, pursuant to Article IV below, as of the date on
which the amount deferred would otherwise have been paid or made available to
the Participant.

 

ARTICLE III

 

COMPANY MATCHING DEFERRALS

 

At the time that Participant deferrals are credited to a Participant’s Account
under the Plan, the Company shall also credit an amount equal to 50% of the
Participant deferrals to the Account as a Company Matching Deferral.  The
Company Matching Deferral shall be fully vested and shall be accounted for in
the same manner as all other amounts allocated to a Participant’s Account. 
Notwithstanding the foregoing, no matching contributions shall be made under
this Plan for deferrals after October 1, 2005.

 

ARTICLE IV

 

ACCOUNTS

 

4.1                                 Establishment and Nature of Participant
Accounts.  The Company shall establish and maintain, in the name of each
Participant, Accounts to reflect the Participant’s interest under the Plan.  A
separate Account shall be established and maintained for each Participant for
each year in which such Participant makes deferrals under the Plan.  The
maintenance of such Accounts is for recordkeeping purposes only.  No funds or
other assets of the Company shall be segregated or attributable to the amounts
that may be credited to a Participant’s Accounts from

 

3

--------------------------------------------------------------------------------


 

time to time, but rather benefit payments under the Plan shall be made solely
from the general assets of the Company at the time any such payments become due
and payable.

 

4.2                                 Account Earnings.  Deferrals credited to a
Participant’s Account will be credited in Phantom Units in accordance with
standard recordkeeping procedures.  Additional Phantom Units shall be credited
each quarter to the Participant’s Accounts to reflect dividends paid on Company
Common Stock.  The number of additional Phantom Units credited shall be
calculated by multiplying the number of Phantom Units held in the Participant’s
Accounts as of the record date by the dividend payable per share and then
dividing the result by the fair market value of Company Common Stock.  The fair
market value is determined by averaging the closing price of Company Common
Stock over the three trading days ending on the payment date of the applicable
dividend.

 

4.3                                 Change in Outstanding Shares.  In the event
of any change in outstanding Company shares by reason of any stock dividend or
split, recapitalization, merger, consolidation or exchange of shares or other
similar corporate change, the number of Phantom Units then credited to the
Participant’s Accounts shall be increased, decreased or changed in like manner
as if such Phantom Units were actual shares of Company Common Stock and had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence.  In addition, in the event of any such corporate changes, the Board
shall make such other adjustments, if any, that it deems appropriate in the
number or other features of Phantom Units then credited to the Participants’
Accounts.  Any and all such adjustments shall be conclusive and binding upon all
parties concerned.

 

4.4                                 Account Statements.  After the close of each
calendar year, or more frequently as the Administrator, in its sole discretion,
determines, the Company shall furnish each Participant with a statement of the
value of his or her Accounts.

 

ARTICLE V

 

VESTING

 

A Participant shall be fully vested in his or her Accounts at all times, subject
only to his or her status as a general unsecured creditor of the Company in the
event of the Company’s insolvency or bankruptcy.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DISTRIBUTIONS

 

6.1                                 Timing and Form of Distribution.  Except as
provided otherwise in this Article VI, each of the Participant’s Accounts shall
be distributed to the Participant on, or as soon as administratively practicable
after, the Participant ceases to be a Director. Each of the Participant’s
Accounts shall be distributed to the Participant in the form of a cash lump sum.

 

6.2                                 Unforeseeable Emergency.  Any Participant,
who the Committee determines has experienced (or would experience, if a
withdrawal were not permitted) an Unforeseeable Emergency, shall be entitled to
withdraw such amount from his or her Accounts as reasonably is needed to satisfy
the emergency need.  A Participant shall be required to submit a written request
for such a withdrawal, together with such supporting documentation as the
Committee may require, to the Committee for review and approval.  Such request
may specify the Account(s) from which the Participant wishes to make the
withdrawal.  If the request fails to do so, or if the balances in the specified
Account(s) are insufficient to cover such withdrawal, then any amounts for which
no designation has been made (or which are in excess of the designated balances)
shall be withdrawn from the Participant’s Accounts, from oldest to newest, until
the withdrawal amount is satisfied.  Upon the approval of a Participant’s
request for such a withdrawal, the Participant’s deferrals under the Plan shall
be suspended and the Participant shall be precluded from making further
deferrals under the Plan until the first day of the following calendar year.  A
distribution under this Section 6.2 shall occur as soon as administratively
practicable after the Committee approves the Participant’s request. 
Notwithstanding the foregoing, distribution under this Section 6.2 may not be
made to the extent that the hardship is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation would not itself cause severe financial
hardship) or by cessation of deferrals under the Plan.

 

6.3                                 Payment of Benefits Following Death. Upon
the death of a Participant, any undistributed balances in the Participant’s
Accounts shall be distributed to the Participant’s Beneficiary(ies) as soon as
administratively practicable. The form of distribution that will be paid to a
Beneficiary shall be a single lump sum. A Participant shall designate a
Beneficiary(ies) in which his or her undistributed Account balances shall be
distributed to such Beneficiary(ies) on such form (filed with the Company) as
the Administrator shall prescribe.  The Participant may change a Beneficiary
designation at any time by filing a new Beneficiary designation with the
Company.  Any such change shall be effective only if the Participant is alive at
the time the Company receives such change.  The most recent Beneficiary
designation on file with the Company shall be controlling.

 

6.4                                 Distribution in Event of Taxation. 
Notwithstanding any provision in the Plan to the contrary, if the Internal
Revenue Service or a court determines that any amounts credited to a

 

5

--------------------------------------------------------------------------------


 

Participant’s Accounts under the Plan are currently taxable under the Code, the
Committee may, in its discretion, cause such taxable amounts to be distributed
to the Participant during the year in which such amounts are taxable or during
any subsequent year.

 

ARTICLE VII

 

ADMINISTRATION

 

7.1                                 Plan Administration.

 

(a)                                                          The Administrator
shall have and exercise all discretionary and other authority to control and
manage the operation and administration of the Plan, except such authority as is
specifically allocated otherwise by or under the terms hereof, and shall have
the power to take any action necessary or appropriate to carry out such
responsibilities.  Without limiting the foregoing, and in addition to the
authority and duties specified elsewhere herein, the Administrator shall have
the discretionary authority to construe, interpret and apply the terms and
provisions of the Plan; to prescribe such rules and regulations, and issue such
directives, as it deems necessary or appropriate for the administration of the
Plan; and to make all other determinations and decisions as it deems necessary
or appropriate for the administration of the Plan.  The Administrator may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent it deems expedient.  Decisions of the
Administrator shall be final and binding upon the Participants, and their legal
representatives and beneficiaries.

 

(b)                                                         No Director may
decide, determine or act on any matter that affects the distribution, nature or
method of settlement of solely his or her Accounts under the Plan, except in
exercising an election available to that Director in his or her capacity as a
Participant.

 

7.2                                 Claims Procedure.  A Participant or
Beneficiary, as applicable, shall file any claim for payments under the Plan
with the Administrator, which shall consider such claim and notify the claimant
of its decision with respect thereto within ninety (90) days (or within such
longer period, not to exceed one hundred eighty (180) days, as the Administrator
determines is necessary to review the claim; provided that the Administrator
notifies the claimant of the extension within the original ninety (90) day
period).  If the claim is denied, in whole or in part, the claimant may appeal
such denial to the Committee, provided he or she does so within sixty (60) days
of receiving the Administrator’s determination.  The Committee shall consider
the appeal and notify the claimant of its decision with respect thereto within
sixty (60) days (or within such longer period, not to exceed one hundred twenty
(120) days, as the Committee

 

6

--------------------------------------------------------------------------------


 

determines is necessary to review the appeal; provided that the Committee
notifies the claimant of the extension within the original sixty (60) day
period).  The Committee’s decision upon any appeal shall be final and binding on
all parties.

 

7.3                                 Expenses.  All expenses and costs incurred
in connection with the administration and operation of the Plan shall be borne
by the Company.

 

ARTICLE VIII

 

AMENDMENT, MODIFICATION AND TERMINATION

 

This Plan may be amended, modified or terminated at any time by the Committee;
provided, however, that no such amendment or modification may adversely affect
the rights of any Participant, without his or her consent, to any benefit under
the Plan to which he or she was entitled prior to the effective date (or, if
later, the adoption date) of such amendment or modification. In the event of the
termination of this Plan, a Participant’s Accounts shall be distributed to the
Participant pursuant to Article VI above.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1                                 Unfunded Plan.  The Plan shall be unfunded
and all benefits under the Plan shall be paid solely from the Company’s general
assets.  The Plan constitutes a mere promise by the Company to make benefit
payments in the future.  No Participant or Beneficiary shall have any preferred
claim to the amounts credited to a Participant’s Accounts or to any assets of
the Company on account of a Participant’s participation in the Plan prior to the
time such amounts are actually paid to the Participant or Beneficiary, and then
only to the extent of any such payment.  Participants and Beneficiaries shall
have the status of general unsecured creditors of the Company.

 

9.2                                 Withholding for Taxes and Other Deductions. 
The Company shall have the right to deduct from any deferral to be made or any
distribution or withdrawal to be paid under the Plan any applicable taxes that
it is required by law to withhold and any amounts owed by the Participant to the
Company.

 

9.3                                 No Right to Directorship.  Nothing contained
in the Plan or in any Deferral Agreement executed by a Participant in connection
herewith shall be construed to (a) confer upon any Director any right to
continue as a Director, (b) restrict in any way any right the Company may have
to terminate or change the terms or conditions of any Director’s directorship

 

7

--------------------------------------------------------------------------------


 

at any time, or (c) confer upon any Director or any other person any claim or
right to any distribution under the Plan except in accordance with its terms.

 

9.4                                 Alienation Prohibited.  Neither the
Participant nor any Beneficiary shall have any right or ability to alienate,
sell, transfer, assign, pledge or encumber, either voluntarily or involuntarily,
any amount due or expected to become due under the Plan.  Nor shall any such
amounts be subject to garnishment, execution, levy or other seizure by any
creditor of a Participant or Beneficiary.

 

9.5                                 General Limitation of Liability.  Subject to
applicable law and the Certificate of Incorporation and Bylaws of the Company,
as in effect from time to time, neither the Company, the Board, the Committee,
the Administrator nor any other person shall be liable, either jointly or
severally, for any act or failure to act or for anything whatsoever in
connection with the Plan, or the administration thereof, except, and only to the
extent of, liability imposed because of willful misconduct, gross negligence or
bad faith.  All benefit payments shall be made solely from the Company’s general
assets.

 

9.6                                 Applicable Law.  The Plan shall be construed
and its validity determined in accordance with the laws of the State of Colorado
to the extent such laws are not preempted by federal law.

 

9.7                                 Successors and Assigns.  The terms and
conditions of the Plan, as amended and in effect from time to time, shall be
binding upon the Company’s successors and assigns, including without limitation
any entity into which the Company may be merged or with which the Company may be
consolidated.

 

8

--------------------------------------------------------------------------------


 

 

QWEST COMMUNICATIONS INTERNATIONAL INC.
DEFERRED COMPENSATION PLAN
FOR NONEMPLOYEE DIRECTORS

 

PART B

 

Plan Part B

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II

 

PARTICIPANT DEFERRALS

 

2

 

 

 

 

 

2.1

Deferral Elections

 

 

2.2

Changes in Deferral Elections

 

 

2.3

Suspension of Deferrals

 

 

2.4

Accounting

 

 

 

 

 

 

 

ARTICLE III

 

COMPANY MATCHING DEFERRALS

 

3

 

 

 

 

 

ARTICLE IV

 

ACCOUNTS

 

4

 

 

 

 

 

4.1

Establishment and Nature of Participant Accounts

 

 

4.2

Account Earnings

 

 

4.3

Change in Outstanding Shares

 

 

4.4

Account Statements

 

 

 

 

 

 

 

ARTICLE V

 

VESTING

 

5

 

 

 

 

 

ARTICLE VI

 

DISTRIBUTIONS

 

5

 

 

 

 

 

6.1

Timing and Form of Distribution

 

 

6.2

Disability

 

 

6.3

Competition

 

 

6.4

Change of Control

 

 

6.5

Unforeseeable Emergency

 

 

6.6

Other In-Service Distributions

 

 

 

i

--------------------------------------------------------------------------------


 

6.7

Payment of Benefits Following Death

 

 

6.8

Distribution in Event of Taxation

 

 

 

 

 

 

 

ARTICLE VII

 

ADMINISTRATION

 

9

 

 

 

 

 

7.1

Plan Administration

 

 

7.2

Claims Procedure

 

 

7.3

Expenses

 

 

 

 

 

 

 

ARTICLE VIII

 

AMENDMENT, MODIFICATION AND TERMINATION

 

10

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

10

 

 

 

 

 

9.1

Unfunded Plan

 

 

9.2

Withholding for Taxes and Other Deductions

 

 

9.3

No Right to Directorship

 

 

9.4

Alienation Prohibited

 

 

9.5

General Limitation of Liability

 

 

9.6

Applicable Law

 

 

9.7

Successors and Assigns

 

 

 

ii

--------------------------------------------------------------------------------


 

QWEST COMMUNICATIONS INTERNATIONAL INC.
DEFERRED COMPENSATION PLAN
FOR NONEMPLOYEE DIRECTORS

 

PREAMBLE

 

This Part B of the Plan contains all the provisions and rules applicable to all
benefits attributable to Director’s Fees for services as a Director that were
earned and vested prior to January 1, 2005. No portion of Part B of the Plan is
applicable to any benefit or portion thereof to which Part A is applicable.

 

ARTICLE I

 

DEFINITIONS

 

Whenever used herein, the following terms shall have the respective meanings set
forth below, unless the context clearly indicates otherwise.  In addition,
unless some other meaning or intent is apparent from the context, the plural
shall include the singular and vice versa; and masculine, feminine and neuter
words shall be used interchangeably.

 

1.1                                 “Account” means, with respect to each
Participant, the Phantom Unit Account established pursuant to Article IV below.

 

1.2                                 “Administrator” means the Executive Vice
President - Human Resources or his successor or designee.

 

1.3                                 “Beneficiary” means the person, trust or
other entity designated by the Participant in accordance with Section 6.7 below
to receive payment under the Plan in the event of the Participant’s death.  If
the Participant fails to designate a Beneficiary, or if all of the Participant’s
designated Beneficiaries predecease the Participant, then the Participant’s
Beneficiary shall be his or her estate.

 

1.4                                 “Board” means the Board of Directors of the
Company.

 

1.5                                 “Code” means the Internal Revenue Code of
1986, as now or hereafter amended and in effect.

 

1.6                                 “Common Stock” means the Company’s $.01 par
value common stock.

 

1.7                                 “Company” means Qwest Communications
International Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------


 

1.8                                 “Company Matching Deferrals” means the
amounts allocated to a Participant’s Account as a matching deferral in
accordance with the provisions of Article III.

 

1.9                                 “Committee” means the Compensation Committee
of the Board or such other committee, officer or person as the Board may
designate from time to time.

 

1.10                           “Director” means a member of the Board of the
Company.

 

1.11                           “Director’s Fees” means any retainer, attendance
fees, committee membership fees, or other compensation, paid in cash or stock by
the Company to a Director for services as a Director.

 

1.12                           “Eligible Director” means a Director who (a) is
not an employee of the Company or any subsidiary of the Company and (b) does not
own, directly or indirectly, 5% or more of the outstanding shares of the
Company’s Common Stock.

 

1.13                           “Participant” means an Eligible Director who has
elected to defer payment of Director’s Fees under the Plan.  A person remains a
Participant so long as he or she has an Account balance under the Plan, whether
or not such person remains an Eligible Director.

 

1.14                           “Phantom Units” shall mean units held in a
notational account in which each unit represents a value equivalent to one share
of Common Stock of the Company.

 

1.15                           “Plan” means the Qwest Communications
International Inc. Deferred Compensation Plan for Nonemployee Directors, as set
forth herein, together with all amendments hereto.

 

1.16                           “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant, of the Participant’s spouse or of a
dependent (as defined in Code section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The need to pay college tuition and the desire to purchase a
home will not be considered to constitute Unforeseeable Emergencies.

 

ARTICLE II

 

PARTICIPANT DEFERRALS

 

2.1                                 Deferral Elections.  An Eligible Director
may elect to irrevocably defer all or any portion of the Director’s Fees that he
or she anticipates earning.  Such election shall be made and filed with the
Company no later than (i) the last day of the calendar year prior to the
calendar year in which such Director’s Fees would otherwise be payable, if the
Director initiates the

 

2

--------------------------------------------------------------------------------


 

election, or (ii) three months prior to the date the Director’s Fees would
otherwise be payable if a deferral election is solicited from all Directors by
the Company.  Such elections shall be made by filing a written notice with the
Company in such form, in such manner and by such time as the Administrator shall
specify.  Notwithstanding the foregoing, a Director who first becomes an
Eligible Director during a calendar year may, within thirty days following the
date on which he or she becomes an Eligible Director, elect to defer Director’s
Fees that he or she has not yet earned (as of the date such Director files a
deferral election with the Company) but that are payable in such calendar year.

 

2.2                                 Changes in Deferral Elections.  A
Participant’s deferral election shall remain in effect until terminated or
modified by the Participant pursuant to this Section 2.3.  A Participant may
terminate or modify his or her deferral election by filing a new deferral
election with the Company in accordance with the provisions of Section 2.1
above.  New deferral elections shall become effective on the later of (i) the
date specified in the election, or (ii) three months after the election if the
change is solicited by the Company.

 

2.3                                 Suspension of Deferrals.  A Participant may
suspend his or her deferrals under the Plan during a calendar year if the
Committee determines that the Participant has experienced (or would experience,
if suspension were not permitted) an Unforeseeable Emergency that cannot be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation would not
itself cause severe financial hardship).  Any Participant who wishes to suspend
his or her deferrals during a calendar year pursuant to this Section must file a
written request for such suspension, together with such supporting documentation
as the Committee may require, with the Committee for review and approval.  Such
suspension shall become effective as soon as administratively practicable after
it is approved by the Committee.  A Participant who has suspended his or her
deferrals under this Section may not recommence those deferrals until the first
day of the following calendar year.

 

2.4                                 Accounting.  The Company shall credit a
Participant’s deferrals during a calendar year to the Account established for
such Participant for such year, pursuant to Article IV below, as of the date on
which the amount deferred would otherwise have been paid or made available to
the Participant.

 

ARTICLE III

 

COMPANY MATCHING DEFERRALS

 

At the time that Participant deferrals are credited to a Participant’s Account
under the Plan, the Company shall also credit an amount equal to 50% of the
Participant deferrals to the Account as a Company Matching Deferral.  The
Company Matching Deferral shall be fully vested and shall be accounted for in
the same manner as all other amounts allocated to a Participant’s Account.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ACCOUNTS

 

4.1                                 Establishment and Nature of Participant
Accounts.  The Company shall establish and maintain, in the name of each
Participant, Accounts to reflect the Participant’s interest under the Plan.  A
separate Account shall be established and maintained for each Participant for
each year in which such Participant makes deferrals under the Plan.  The
maintenance of such Accounts is for recordkeeping purposes only.  No funds or
other assets of the Company shall be segregated or attributable to the amounts
that may be credited to a Participant’s Accounts from time to time, but rather
benefit payments under the Plan shall be made solely from the general assets of
the Company at the time any such payments become due and payable.

 

4.2                                 Account Earnings.  Deferrals credited to a
Participant’s Account will be credited in Phantom Units in accordance with
standard recordkeeping procedures.  Additional Phantom Units shall be credited
each quarter to the Participant’s Accounts to reflect dividends paid on Company
Common Stock.  The number of additional Phantom Units credited shall be
calculated by multiplying the number of Phantom Units held in the Participant’s
Accounts as of the record date by the dividend payable per share and then
dividing the result by the fair market value of Company Common Stock.  The fair
market value is determined by averaging the closing price of Company Common
Stock over the three trading days ending on the payment date of the applicable
dividend.

 

4.3                                 Change in Outstanding Shares.  In the event
of any change in outstanding Company shares by reason of any stock dividend or
split, recapitalization, merger, consolidation or exchange of shares or other
similar corporate change, the number of Phantom Units then credited to the
Participant’s Accounts shall be increased, decreased or changed in like manner
as if such Phantom Units were actual shares of Company Common Stock and had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence.  In addition, in the event of any such corporate changes, the Board
shall make such other adjustments, if any, that it deems appropriate in the
number or other features of Phantom Units then credited to the Participants’
Accounts.  Any and all such adjustments shall be conclusive and binding upon all
parties concerned.

 

4.4                                 Account Statements.  After the close of each
calendar year, or more frequently as the Administrator, in its sole discretion,
determines, the Company shall furnish each Participant with a statement of the
value of his or her Accounts.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

 

VESTING

 

A Participant shall be fully vested in his or her Accounts at all times, subject
only to his or her status as a general unsecured creditor of the Company in the
event of the Company’s insolvency or bankruptcy.

 

ARTICLE VI

 

DISTRIBUTIONS

 

6.1                                 Timing and Form of Distribution.

 

(a)                                                          Except as provided
otherwise in this Article VI, each of the Participant’s Accounts shall be
distributed or commence to be distributed to the Participant on, or as soon as
administratively practicable after, the earlier of the distribution date
specified for such Account by the Participant or the termination of the Plan. 
Subject to subsection 6.1(c) below, the Participant shall specify the date on
which each of his or her Accounts shall be distributed or shall commence to be
distributed at the time he or she makes, and as a part of, an election to defer
the Director’s Fees credited to that Account.  The Participant may make a
separate election with respect to each of his or her Accounts.

 

(b)                                                         Except as provided
otherwise in this Article VI, each of the Participant’s Accounts shall be
distributed to the Participant in the form elected for such Account by the
Participant.  The Participant may elect to have an Account distributed in either
a cash lump sum, annual cash installments over a period not to exceed ten
(10) years or such other form as the Administrator may approve.  Subject to
subsection 6.1(c) below, the Participant shall specify the form in which each of
his or her Accounts is to be distributed at the time such Participant makes, and
as a part of, an election to defer the Director’s Fees credited to that
Account.  The Participant may make a separate election with respect to each of
his or her Accounts.

 

(c)                                                          A Participant may
change the timing and/or form of distribution for one or more of his or her
Accounts at any time, so long as such change is requested in writing (and such
request is filed with the Company) at least six months prior to the date on
which any of the Accounts to which it relates is scheduled to be distributed or
to commence to be distributed;

 

5

--------------------------------------------------------------------------------


 

provided, however, that the Participant may not make more than one such change
with respect to his or her Accounts in any sixty consecutive month period.  Any
change that is requested by a Participant within six months of the date on which
any of the Accounts to which it relates is scheduled to be distributed or to
commence to be distributed, or within sixty months of a previous change to the
timing and/or form of distribution for any of the Participant’s Accounts, shall
be null and void.

 

6.2                                 Disability.  Notwithstanding Section 6.1
above, if a Participant becomes disabled and ceases to be a Director as a
result, or if the Participant becomes disabled after he or she ceases to be a
Director, then the Committee may, in its sole discretion, direct that his or her
undistributed Account balances be distributed to such Participant in a lump sum
on, or at any time after, the later of the date on which he or she ceases to be
a Director and the date on which a determination of disability is made by the
Committee.  For purposes of the Plan, a Director shall be considered to be
disabled if, as a result of an illness, injury or similar incapacity, such
Director is unable to perform those daily activities that he or she was
performing immediately prior to the illness, injury or other incapacity, and
such condition is expected to last for a period of at least six (6) months.  The
existence of a disability shall be determined by the Committee, and shall be
based upon such medical and other evidence as the Committee deems appropriate;
provided, however, that a Participant shall be considered to be disabled if he
or she is totally and permanently disabled within the meaning of Code
section 22(e)(3).

 

6.3                                 Competition.  Notwithstanding Section 6.1
above, if a Participant ceases to be a Director and becomes a proprietor,
officer, partner or employee of, or otherwise becomes affiliated with, any
business that is in competition with the Company or any of its subsidiaries, or
becomes employed by a governmental agency having jurisdiction over the
activities of the Company or any of its subsidiaries, as determined by the
Committee in its sole discretion, then such Participant’s undistributed Account
balances shall be distributed to him or her in a cash lump sum on, or as soon as
administratively practicable after, the date on which he or she ceases to be a
Director.

 

6.4                                 Change of Control.

 

(a)                                                          Notwithstanding
Section 6.1 above, upon a “Change of Control,” as defined in
subsection 6.4(b) below, the Participant’s undistributed Account balances shall
be funded into a trust or distributed to the Participant in a lump sum within
thirty days after such Change of Control.

 

(b)                                                         For purposes of this
Section 6.4, a “Change of Control” shall be deemed to have occurred if either
(i) any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the 1934 Act), other than Anschutz Company, The Anschutz
Corporation, any entity or organization controlled by Philip F. Anschutz
(collectively, the “Anschutz Entities”) or

 

6

--------------------------------------------------------------------------------


 

a trustee or other fiduciary holding securities under an employee benefit plan
of the Company, acquires beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty percent (50%) or more of either (A) the
then-outstanding shares of Stock (“Outstanding Shares”) or (B) the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (“Voting Power”) or (ii) at any
time during any period of three consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new director whose election by the Board or whose
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority thereof.

 

6.5                                 Unforeseeable Emergency.  Any Participant,
who the Committee determines has experienced (or would experience, if a
withdrawal were not permitted) an Unforeseeable Emergency, shall be entitled to
withdraw such amount from his or her Accounts as reasonably is needed to satisfy
the emergency need.  A Participant shall be required to submit a written request
for such a withdrawal, together with such supporting documentation as the
Committee may require, to the Committee for review and approval.  Such request
may specify the Account(s) from which the Participant wishes to make the
withdrawal.  If the request fails to do so, or if the balances in the specified
Account(s) are insufficient to cover such withdrawal, then any amounts for which
no designation has been made (or which are in excess of the designated balances)
shall be withdrawn from the Participant’s Accounts, from oldest to newest, until
the withdrawal amount is satisfied.  Upon the approval of a Participant’s
request for such a withdrawal, the Participant’s deferrals under the Plan shall
be suspended and the Participant shall be precluded from making further
deferrals under the Plan until the first day of the following calendar year.  A
distribution under this Section  6.5 shall occur as soon as administratively
practicable after the Committee approves the Participant’s request. 
Notwithstanding the foregoing, distribution under this Section 6.5 may not be
made to the extent that the hardship is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation would not itself cause severe financial
hardship) or by cessation of deferrals under the Plan.

 

6.6                                 Other In-Service Distributions.  A
Participant shall be entitled to withdraw all or any portion of his or her
undistributed Account balances under the Plan at any time; provided, however,
that there shall be deducted from any such withdrawal and forfeited to the
Company an amount equal to ten percent of the amount withdrawn.  A Participant
shall be required to submit a written request for any such in-service withdrawal
to the Administrator for review and approval.  Such request may specify the
Account(s) from which the Participant wishes to make the withdrawal.  If the
request fails to do so, or if the balances in the specified Account(s) are

 

7

--------------------------------------------------------------------------------


 

insufficient to cover such withdrawal, then any amounts for which no designation
has been made (or which are in excess of the designated balances) shall be
withdrawn from the Participant’s Accounts, from oldest to newest, until the
withdrawal amount is satisfied.  Upon the approval of the Participant’s request
for such a withdrawal, the Participant’s deferrals under the Plan shall be
suspended and the Participant shall be precluded from making further deferrals
under the Plan until the first day of the second calendar year beginning after
the calendar year in which the withdrawal occurs.  A distribution under this
Section 6.6 shall occur as soon as administratively practicable after the
Administrator approves the Participant’s request.

 

6.7                                 Payment of Benefits Following Death.

 

(a)                                                          Upon the death of a
Participant, any undistributed balances in the Participant’s Accounts shall be
distributed or commence to be distributed to the Participant’s Beneficiary(ies)
as soon as administratively practicable in the form specified by the
Participant.  A Participant shall designate a Beneficiary(ies) and the form(s)
in which his or her undistributed Account balances shall be distributed to such
Beneficiary(ies) on such form (filed with the Company) as the Administrator
shall prescribe.  The Participant may change a Beneficiary designation at any
time by filing a new Beneficiary designation with the Company.  Any such change
shall be effective only if the Participant is alive at the time the Company
receives such change.  The most recent Beneficiary designation on file with the
Company shall be controlling.

 

(b)                                                         The forms of
distribution that may be designated by a Participant pursuant to this
Section 6.7 are as follows:

 

(i)                                     For any Accounts with respect to which
distributions have commenced prior to the Participant’s death, the Participant
may specify either that the form(s) in which such Accounts are being distributed
to him or her at the time of death shall continue with respect to his or her
Beneficiary(ies) or that any undistributed Account balances shall be accelerated
and distributed to such Beneficiary(ies) in a cash lump sum.

 

(ii)                                  For any Accounts with respect to which
distributions have not commenced prior to the Participant’s death, the
Participant may specify that the balances in such Accounts shall be distributed
either in a cash lump sum or in such other form of distribution as the
Administrator may approve.

 

8

--------------------------------------------------------------------------------


 

If a Participant fails to specify in his or her Beneficiary designation the
form(s) in which his or her undistributed Account balances are to be distributed
upon his or her death, then such Account balances shall be distributed to the
Participant’s Beneficiary(ies) in a cash lump sum.

 

6.8                                 Distribution in Event of Taxation. 
Notwithstanding any provision in the Plan to the contrary, if the Internal
Revenue Service or a court determines that any amounts credited to a
Participant’s Accounts under the Plan are currently taxable under the Code, the
Committee may, in its discretion, cause such taxable amounts to be distributed
to the Participant during the year in which such amounts are taxable or during
any subsequent year.

 

ARTICLE VII

 

ADMINISTRATION

 

7.1                                 Plan Administration.

 

(a)                                                                      The
Administrator shall have and exercise all discretionary and other authority to
control and manage the operation and administration of the Plan, except such
authority as is specifically allocated otherwise by or under the terms hereof,
and shall have the power to take any action necessary or appropriate to carry
out such responsibilities.  Without limiting the foregoing, and in addition to
the authority and duties specified elsewhere herein, the Administrator shall
have the discretionary authority to construe, interpret and apply the terms and
provisions of the Plan; to prescribe such rules and regulations, and issue such
directives, as it deems necessary or appropriate for the administration of the
Plan; and to make all other determinations and decisions as it deems necessary
or appropriate for the administration of the Plan.  The Administrator may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent it deems expedient.  Decisions of the
Administrator shall be final and binding upon the Participants, and their legal
representatives and beneficiaries.

 

(b)                                                                     No
Director may decide, determine or act on any matter that affects the
distribution, nature or method of settlement of solely his or her Accounts under
the Plan, except in exercising an election available to that Director in his or
her capacity as a Participant.

 

7.2                                 Claims Procedure.  A Participant or
Beneficiary, as applicable, shall file any claim for payments under the Plan
with the Administrator, which shall consider such claim and notify the claimant
of its decision with respect thereto within ninety (90) days (or within such
longer period, not to exceed one hundred eighty (180) days, as the Administrator
determines is

 

9

--------------------------------------------------------------------------------


 

necessary to review the claim; provided that the Administrator notifies the
claimant of the extension within the original ninety (90) day period).  If the
claim is denied, in whole or in part, the claimant may appeal such denial to the
Committee, provided he or she does so within sixty (60) days of receiving the
Administrator’s determination.  The Committee shall consider the appeal and
notify the claimant of its decision with respect thereto within sixty (60) days
(or within such longer period, not to exceed one hundred twenty (120) days, as
the Committee determines is necessary to review the appeal; provided that the
Committee notifies the claimant of the extension within the original sixty (60)
day period).  The Committee’s decision upon any appeal shall be final and
binding on all parties.

 

7.3                                 Expenses.  All expenses and costs incurred
in connection with the administration and operation of the Plan shall be borne
by the Company.

 

ARTICLE VIII

 

AMENDMENT, MODIFICATION AND TERMINATION

 

This Plan may be amended, modified or terminated at any time by the Committee;
provided, however, that no such amendment, modification or termination may
adversely affect the rights of any Participant, without his or her consent, to
any benefit under the Plan to which he or she was entitled prior to the
effective date (or, if later, the adoption date) of such amendment, modification
or termination.  In the event of the termination of this Plan pursuant to this
Article VIII, a Participant’s Accounts shall be distributed to the Participant
pursuant to Article VI above.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1                                 Unfunded Plan.  The Plan shall be unfunded
and all benefits under the Plan shall be paid solely from the Company’s general
assets.  The Plan constitutes a mere promise by the Company to make benefit
payments in the future.  No Participant or Beneficiary shall have any preferred
claim to the amounts credited to a Participant’s Accounts or to any assets of
the Company on account of a Participant’s participation in the Plan prior to the
time such amounts are actually paid to the Participant or Beneficiary, and then
only to the extent of any such payment.  Participants and Beneficiaries shall
have the status of general unsecured creditors of the Company.

 

9.2                                 Withholding for Taxes and Other Deductions. 
The Company shall have the right to deduct from any deferral to be made or any
distribution or withdrawal to be paid under the Plan

 

10

--------------------------------------------------------------------------------


 

any applicable taxes that it is required by law to withhold and any amounts owed
by the Participant to the Company.

 

9.3                                 No Right to Directorship.  Nothing contained
in the Plan or in any Deferral Agreement executed by a Participant in connection
herewith shall be construed to (a) confer upon any Director any right to
continue as a Director, (b) restrict in any way any right the Company may have
to terminate or change the terms or conditions of any Director’s directorship at
any time, or (c) confer upon any Director or any other person any claim or right
to any distribution under the Plan except in accordance with its terms.

 

9.4                                 Alienation Prohibited.  Neither the
Participant nor any Beneficiary shall have any right or ability to alienate,
sell, transfer, assign, pledge or encumber, either voluntarily or involuntarily,
any amount due or expected to become due under the Plan.  Nor shall any such
amounts be subject to garnishment, execution, levy or other seizure by any
creditor of a Participant or Beneficiary.

 

9.5                                 General Limitation of Liability.  Subject to
applicable law and the Certificate of Incorporation and Bylaws of the Company,
as in effect from time to time, neither the Company, the Board, the Committee,
the Administrator nor any other person shall be liable, either jointly or
severally, for any act or failure to act or for anything whatsoever in
connection with the Plan, or the administration thereof, except, and only to the
extent of, liability imposed because of willful misconduct, gross negligence or
bad faith.  All benefit payments shall be made solely from the Company’s general
assets.

 

9.6                                 Applicable Law.  The Plan shall be construed
and its validity determined in accordance with the laws of the State of Colorado
to the extent such laws are not preempted by federal law.

 

9.7                                 Successors and Assigns.  The terms and
conditions of the Plan, as amended and in effect from time to time, shall be
binding upon the Company’s successors and assigns, including without limitation
any entity into which the Company may be merged or with which the Company may be
consolidated.

 

11

--------------------------------------------------------------------------------